1.1

REZUMAT NETEHNIC

INTRODUCERE

Prezentul rezumat netehnic (RNT) oferă o imagine generală asupra concluziilor celor
două rapoarte de Evaluare a Impactului Social şi asupra Mediului (EISM) elaborate
pentru realizarea Proiectului Centrală Electrică Eolienă (CEE) Chirnogeni (80 MW)
şi, respectiv lucrările de reabilitare a liniei electrice aeriene (LEA) existentă, având
tensiunea de 110 KV, prin intermediul căreia se va conecta CEE la rețeaua națională
de distribuție a energiei electrice (la care se va face referire în continuare folosindu-se
termenul de “ Proiect”).

Scopul celor două rapoarte EISM este să identifice schimbările sociale şi de mediu care
sunt anticipate să apară ca urmare a Proiectului, să evalueze importanța lor şi, în
cazul unor schimbări adverse majore, să propună măsuri în vederea evitării, reducerii
sau compensării efectelor acestora. De asemenea, rapoartele EISM descriu principalele
alternative pe care dezvoltatorul le-a luat în considerare în planificarea Proiectului şi
evaluează impacturile cumulative ale acestuia.

Cele două rapoarte EISM au fost elaborate în conformitate cu standardele
internaționale, reflectate în cadrul Politicii de Mediu şi Sociale adoptată de Banca

Europeană pentru Reconstrucţie şi Dezvoltare (BERD) în anul 2008.

Proiectul va fi realizat de compania EP Global Energy (EPGE), parte a Grupului
Paraskevaides.

Exemplare tipărite ale acestui RNT şi ale celor două rapoarte EISM pe care se bazează
sunt disponibile pentru consultare la sediile companiei EPGE, având următoarele
adrese:
Piața Alba Iulia, nr. 8, bloc 1-7; ap. 26; Bucureşti, sector 3, România
Email: office ep-energu.eu
Tel: + 40 21/ 322 66 67; Fax: +40 21/ 322 66 69
precum şi:

Strada Mihai Viteazu, nr. 47, municipiul Constanţa, județul Constanța, România

Strada Albinelor, nr. 16, comuna Chirnogeni, județul Constanța, România

EP WIND PROJECT (ROM) SIX SRL "REZUMAT NON TEHNIC AuGusr 2011
CEE CHIRNOGENI, CONSTANȚA, ROMANIA i
1.2

1.3

ALEGEREA AMPLASAMENTULUI ŞI CRITERII DE PROIECTARE

S-a considerat că amplasamentul propus reprezintă o locaţie fezabilă pentru Proiect în
baza următoarelor caracteristici, care au fost identificate într-o etapă inițială:

* amplasamentul se află în afara ariilor naturale protejate sau a zonelor de
patrimoniu cultural cunoscute;

e în apropierea amplasamentului, nu există receptori semnificativi care ar putea
resimți nivelul de zgomot produs ca urmare a implementării Proiectului;

e amplasamentul este caracterizat prin prezența unor foarte bune resurse eoliene;

* pentru acest amplasament există aviz de racordare la rețeaua electrică națională de
distribuție;

e amplasamentul poate fi accesat folosind drumurile publice de exploatare existente;

e în imediata vecinătate a amplasamentului, nu s-au identificat alte zone sensibile
din punct de vedere al mediului.

Amplasarea şi designul CEE au fost stabilite după ce s-au luat în considerare o serie
de aspecte de mediu precum: evitarea cursurilor de apă şi a zonelor umede, distanța
până la cea mai apropiată arie protejată Natura 2000 şi casă cu folosință rezidențială,
precum şi interacțiunea dintre turbine în vederea minimizării pierderilor. Proiectul
tehnic al CEE presupune instalarea unor turbine de ultimă generație.

DESCRIEREA PROIECTULUI

Cea mai apropiată turbină eoliană de pe amplasamentul CEE se află la aproximativ
2,5 km vest față de satul Chirnogeni. Viitoarea CEE va fi situată parțial pe teritoriul
comunei Independenţa şi, parțial, pe teritoriul comunei Chirnogeni, în județul
Constanţa, România.

Suplimentar față de CEE, în vederea racordării acesteia la rețeaua electrică națională
de distribuție, se va reabilita linia electrică aeriană 110 KV de transmisie, existentă,
între stațiile electrice Chirnogeni-Cobadin-Basarabi (aproximativ 45 km).

Anexa 1 la prezentul RNT ilustrează componentele Proiectului, localitățile învecinate
precum şi caracteristicile esențiale ale zonei.

Principalele componente ale CEE Chirnogeni 80 MW sunt enumerate mai jos:

e Instalarea unui număr de 32 de generatoare eoliene (turbine), fiecare având o
putere nominală de 2,5 MW (figura 1.1 prezintă diagrama unei turbine eoliene).

e Construcţia unei Staţii Electrice Eoliene (SEE) de transformare 20/110 KV, având
o putere de 80 MW, şi a unui stâlp permanent de susținere a echipamentelor

EP WIND PROJECT (ROM) SIX SRL "REZUMAT NON TEHNIC AuGusr 2011
CEE CHIRNOGENI, CONSTANȚA, ROMANIA ii
pentru măsurarea condițiilor climatice din zonă (anemometru), ambele situate în
cadrul amplasamentului CEE Chirnogeni 80 MW.

e Amenajarea unei suprafețe de teren destinate organizării de şantier, având
caracter temporar, care va fi situată în cadrul amplasamentului CEE Chirnogeni
80 MW.

e Construcţia unei fundații permanente de beton pe amplasamentul fiecărei turbine,
care va fi necesară pentru montarea şi întreținerea acestora.

e Construcţia unor platforme permanente de susținere a macaralelor.

e Reabilitarea a aproximativ 13 km de drumuri de exploatare existente şi
construcția unei rețele permanente de aproximativ 12 km de drumuri de acces pe
amplasament (între turbine şi drumurile de exploatare existente).

e Instalarea unei rețele de cabluri electrice subterane, de medie tensiune (20 kV),
având lungimea totală de 26 km, care să asigure legătura între turbinele eoliene şi
SEE de transformare 20/110 kV.

e Construcția şi exploatarea unei linii electrice subterane (LES), de înaltă tensiune
110 KV, având lungimea de 4,47 km, de la SEE de transformare 20/110 KV până la
Stația Electrică 110/20 kV Chirnogeni (existentă), care, la rândul său, este
racordată la rețeaua electrică de distribuție, aflată în proprietatea S.C. ENEL
Distributie Dobrogea S.A. (“ENEL”).

e Instalarea echipamentelor necesare în Staţia Electrică (SE) 110/20 KV Chirnogeni
(existentă) în vederea racordării CEE Chirnogeni 80 MW Ia rețeaua electrică de
distribuție.

EP WIND PROJECT (ROM) SIX SRL "REZUMAT NON TEHNIC AuGusr 2011
CEE CHIRNOGENI, CONSTANȚA, ROMANIA NI
Figura 1.1

Diagrama unei turbine eoliene

Nacela:- Generatorul Pal
turbinei multiplicatorul:de: „—— Paleţ]
viteze-si-transformatortl

| — o — Butuculrotarului-t
Bu 3)
Celule: cu întrerupătoare- FI |
electrice- şi: Sistem-de: [i
Contral-41 EI
Transformatorţ (zi),
=
Staţie electrică: de: Reţea'electrică:de-
transfarmareţ] distribuție“

Principalele lucrări care se vor efectua în vederea reabilitării LEA existente sunt:
e Lucrări în stațiile de transformare 110/20 KV (instalarea echipamentelor electrice
suplimentare care sunt necesare);
e Lucrări la liniile electrice aeriene 110 kV:
e instalarea cablurilor între Basarabi - Cobadin;
e revenirea la tensiunea nominală de 110 KV a LEA care, în prezent,
funcționează la 20 KV, prin înlocuirea izolatorilor pe tronsonul de 45 km;
* Lucrări la liniile electrice aeriene 20 KV:
e preluarea racordurilor de 20 kV existente în LEA 110 KV între Cobadin -
Chirnogeni;
e construcția unei noi linii electrice subterane 20 KV în zona Basarabi, care va
prelua rolul funcțional actual pe care tronsonul din LEA 110 kV Cobadin —
Basarabi îl are în rețeaua de 20 KV existentă în zonă.

Lucrările de reabilitare vor fi întreprinse de către ENEL, proprietarul rețelei electrice
de distribuţie, prin intermediul unui subcontractor autorizat. Cu toate acestea,
întrucât reabilitarea LEA existentă a fost considerată ca făcând parte din aria de
influență a Proiectului, impacturile asociate acestor lucrări au fost evaluate în cadrul
Raportului cuprinzând Informaţii Suplimentare la EISM elaborat pentru CEE
Chirnogeni 80 MW. Prezentul RNT cuprinde şi aceste aspecte.

EP WIND PROJECT (ROM) SIX SRL "REZUMAT NON TEHNIC AuGusr 2011
CEE CHIRNOGENI, CONSTANȚA, ROMANIA IV
Suprafața totală a amplasamentului CEE Chirnogeni 80 MW este de aproximativ
16,9 km2 şi se compune din amprenta la sol a CEE, zona de siguranță eoliană şi o
suprafață tampon care trebuie alocată față de potențiale ale proiecte similare de
dezvoltare în zonă. Amprenta la sol a CEE este 0,124 kn2 şi cuprinde suprafața totală
care a fost scoasă din circuitul agricol şi încadrată ca teren cu folosință industrială
(această suprafață va fi ocupată de turbine, SEE de transformare 20/110 kV,
drumurile de acces pe amplasament şi platformele permanente de susținere a
macaralelor). LEA de transmisie existentă care va fi reabilitată are o lungime de
aproximativ 45 km. O nouă linie electrică subterană (LES) 20 KV va fi construită
între Cobadin şi Chirnogeni şi va avea o lungime de 4,7 km.

Construcția CEE va dura aproximativ 18 luni şi va cuprinde următoarele etape
esențiale: lucrări de construcții civile, logistică, activități întreprinse pe partea
electrică, instalarea şi punerea în funcțiune a turbinelor, precum şi restabilirea şi
refacerea stării inițiale a amplasamentului propus.

Pentru perioada de construcție a fost considerat scenariului cel mai pesimist pentru
transportul utilajelor şi componentelor Proiectului: aproximativ 772 curse dus cu
camioane şi 660 cu autoturisme, pe lună. În baza programului de execuţie a lucrărilor
de construcție şi a unei săptămâni cu 6 zile lucrătoare, se estimează că, în cel mai
pesimist scenariu, vor avea loc aproximativ 58 de curse dus-întors cu camioane, pe zi
lucrătoare. Conform aceleaşi metodologii de calcul, se estimează că, pe zi, vor avea loc
44 de curse dus-întors cu autoturisme; se anticipează că acest număr va rămâne
neschimbat pe parcursul întregii perioade de 18 luni cât va dura construcția.
Camioanele menționate anterior vor include:
* Autovehicule cu acces restricționat (AAR), mai lungi de 19 m sau mai grele de
42,5 tone, care vor fi utilizate pentru transportul componentelor turbinelor
eoliene;

e  Semiremorci — utilizate pentru transportul structurilor de oțel pentru armarea
fundațiilor turbinelor fixate pe platforme, al transformatorului şi altor diverse
echipamente necesare pentru SEE de transformare 20/110 kV;

e camioane pentru transportul cimentului.

După finalizarea lucrărilor de construcție, suprafețele de teren care nu au fost ocupate
de turbine şi alte elemente de infrastructură a CEE vor fi redate circuitului agricol,
conform unui plan special conceput în acest sens, care va face parte din documentația
de solicitare a autorizaţiei de construire.

Execuţia lucrărilor de reabilitare a LEA de transmisie existentă va dura aproximativ
12 luni şi se va finaliza înainte de punerea în funcțiune a CEE.

În cazul celui mai pesimist scenariu, se estimează că volumul traficului pe perioada
lucrărilor de reabilitare a LEA de transmisie existentă se va situa sub jumătatea celui
estimat pentru etapa de construire a CEE. Se vor utiliza camioane pentru transportul

EP WIND PROJECT (ROM) SIX SRL "REZUMAT NON TEHNIC AuGusr 2011
CEE CHIRNOGENI, CONSTANȚA, ROMANIA vV
1.4

1.5

cimentului şi semi-remorci pentru transportul diferitelor echipamente care vor fi
montate în cele trei stații de transformare existente, precum cabluri, utilaje de
construcție (excavatoare şi utilaje mai mici), etc.

Etapa de construire a proiectului va presupune utilizarea unei forțe de muncă
constând, în medie, în 75 de muncitori pe zi (50 pentru construcția CEE şi 25 pentru
reabilitarea LEA de transmisie existentă). Dintre aceştia, 30% vor fi angajați din
forta de muncă disponibilă la nivel local.

Documentaţia de solicitare a autorizaţiei de construire (proiectul tehnic şi detaliile de
execuție) vor fi elaborate şi vor cuprinde informaţii detaliate despre metodele de lucru
aplicate pentru execuția lucrărilor planificate. Lucrările de construcție vor fi supuse
controlului din partea Inspectoratului de Stat în Construcții, prin intermediul
Inspectoratului Judeţean în Construcții Constanța.

DEFINIREA DOMENIULUI EVALUĂRII ŞI CONSULTAREA

Metodologia de evaluare a impacturilor identificate în cadrul celor două rapoarte
EISM a fost stabilită prin intermediul unei proceduri de definire a domeniului.
Aceasta implică analizarea activităților propuse în cadrul Proiectului, a
caracteristicilor mediului înconjurător şi identificarea aspectelor sau zonelor unde ar
putea apărea eventuale impacturi. Rezultatele procedurii de definire a domeniului
evaluării au fost prezentate în cadrul Memoriului Tehnic elaborat pentru CEE în
februarie 2009, pe baza legislației în vigoare şi a detaliilor de proiect disponibile la
momentul respectiv. Acest Memoriu Tehnic este inclus ca anexă la raportul EISM
întocmit pentru CEE Chirnogeni 80 MW.

Întâlniri preliminare de consultare a autorităților locale au avut loc în noiembrie
2008. Astfel de întâlniri de consultare a comunităților locale au fost organizate şi în
martie 2009. Concluziile acestor consultări au fost incorporate în domeniul de
evaluare al rapoartelor EISM. Conţinutul raportului EISM a fost comunicat
locuitorilor comunelor afectate de realizarea Proiectului (Chirnogeni, Independenta,
Cobadin, Basarabi) în cadrul unor întâlniri care au avut loc în luna august 2011 şi
urmează să fie diseminat şi celorlalte părți interesate (de exemplu, autorități locale şi
organizații neguvernamentale) în septembrie 2011. Cu toate acestea, consultarea va
continua pe toată durata de viață a Proiectului iar metodele folosite şi etapele în care
aceasta va avea loc sunt prezentate în Planul de Implicare a Părților Interesate.

MEDIUL DE REFERINȚĂ

Amplasamentul CEE Chirnogeni 80 MW este situat pe terenuri agricole arabile, în
Podişul Negru Vodă, la aproximativ 35 km vest de țărmul Mării Negre şi 13 km nord
de granița cu Bulgaria. LEA 110 kV Chirnogeni-Cobadin-Basarabi traversează
terenuri agricole, trecând la aproximativ 2,4 km vest de satul Chirnogeni (Comuna
Chirnogeni) şi aproximativ 5 km sud-est de satul Movila Verde (Comuna

EP WIND PROJECT (ROM) SIX SRL "REZUMAT NON TEHNIC AuGusr 2011
CEE CHIRNOGENI, CONSTANȚA, ROMANIA vI
1.6

1.6.1

Independența). Amplasamentul Proiectului şi mediul local pot fi caracterizate după
cum urmează:

terenul propus pentru Proiect este un teren agricol plan, deschis, înconjurat de
dealuri uşor unduitoare cu pante line;

solul de pe amplasamentul Proiectului face parte din categoria cernoziomurilor,
tipuri de sol foarte obişnuite în regiunea Dobrogei şi destul de fertile. Nu se
cunoaşte niciun eveniment de poluare a solului de pe amplasamentul Proiectului;
cea mai apropiată zonă rezidențială față de CEE este satul Chirnogeni, situat la
aproximativ 2,5 km est de amplasament. Cea mai apropiată zonă rezidențială față
de LEA de transmisie existentă este satul Ciocârlia de Sus, care este adiacent unui
segment al LEA;

pe teritoriul amplasamentului CEE nu se află nicio arie naturală protejată; cu
toate acestea, LEA de transmisie existentă traversează SCI Dumbrăveni - Valea
Urluia - Lacul Vederoasa şi îşi continuă traseul de-a lungul drumului național
DN3 existent.

în zona Proiectului se întâlnesc comune şi gospodării rurale mici, de regulă,
constând în case cu un singur nivel şi facilităţi de bază;

terenurile agricole din împrejurimi sunt cultivate cu plante cerealiere şi au o
valoare redusă din punct de vedere al biodiversității, cu foarte puțin tufăriş sau
arbori prezenți de-a lungul LEA de transmisie existentă; alte habitate prezente
sunt reprezentate de canale de irigații şi margini de drumuri, care găzduiesc specii
comune de floră şi păsări;

pe amplasament nu s-auidentificat specii protejate de floră sau mamifere;

studiile efectuate în teren au indicat niveluri reduse de activitate a unor specii
importante de păsări;

cele mai apropiate corpuri de apă de suprafață în raport cu CEE sunt Lacul
Plopeni, situat la aproximativ 6,9 km spre nord şi Balta Negreşti situată la
aproximativ 7 km, de asemenea, spre nord;

LEA de transmisie existentă traversează Balta Negreşti; distanța dintre cel mai
apropiat stâlp şi Baltă este de aproximativ 5 m. Cu toate acestea, se menționează
faptul că nu se vor efectua lucrări la stâlpi în cadrul proiectului de reabilitare a
LEA de transmisie existentă;

stratul de apă subterană se întâlneşte de la adâncimi aflate între 35- 40 m sub cota
terenului natural. Forajele executate de către locuitorii comunelor din zonă în
scop potabil au adâncimi între 35 m şi 300 m sub cota terenului natural.

REZUMATUL IMPACTURILOR

Introducere

Rapoartele EISM evaluează (1) impacturile asociate CEE Chirnogeni 80 MW în
timpul construcției, funcționării şi dezafectării acesteia şi (2) impacturile asociate

EP WIND PROJECT (ROM) SIX SRL "REZUMAT NON TEHNIC AuGusr 2011
CEE CHIRNOGENI, CONSTANȚA, ROMANIA VII
1.6.2

lucrărilor de reabilitare a LEA 110 KV de transmisie (care în prezent există şi
funcționează). După finalizarea lucrărilor de reabilitare şi repunerea în funcțiune a
LEA existentă, nu vor apărea schimbări în exploatarea acesteia, cauzate de
construirea/ funcționarea CEE.

În paragrafele următaore sunt prezentate pe scurt impacturile evaluate. Acolo unde s-
au propus măsuri de diminuare a impacturilor adverse sau de creare a unor beneficii
de mediu, sunt menționate aspectele cheie.

Sol şi ape subterane

Compactarea solului ca urmare a circulației vehiculelor de mare tonaj şi a utilajelor în
timpul etapei de construcție va fi diminuată prin implementarea celor mai bune
practici de manipulare a solului. Pentru a minimiza potențialele impacturi (de
exemplu, contaminarea solului în etapa de construire prin vărsarea directă a
materialelor), alimentarea vehiculelor sau a utilajelor se va face strict în cadrul
organizării de şantier, care va fi amenajată pe o suprafață impermeabilă.

Prin natura lor, impacturile asupra mediului, asociate lucrărilor de construcție, sunt
temporare şi toate schimbările sunt reversibile. O măsură importantă de diminuare a
impactului, care va fi aplicată, constă în stocarea stratului de sol vegetal decopertat
separat de solul excavat, într-o zonă special amenajată în cadrul organizării de şantier,
astfel încât să se evite amestecarea sa cu materialul de umplutură excavat sau
antrenarea sa pe drumurile destinate circulației vehiculelor. Zona de stocare va fi
amplasată cât mai aproape de sursa excavaţiilor (de exemplu, de-a lungul drumului
sau al platformelor) iar stratul de sol vegetal va fi gestionat conform standardelor şi
practicilor naționale. În general, nu se anticipează impacturi semnificative asupra
solurilor în timpul construcției CEE şi reabilitării LEA de transmisie existentă.

Scurgerile sau vărsarea pe amplasament a motorinei sau lubrifianților de la
echipamente sau utilaje în etapa de construire pot cauza potențiale impacturi asupra
apei subterane. Se vor implementa măsuri în vederea diminuării impacturilor adverse,
de exemplu, executarea şanțurilor de separație pentru prevenirea pătrunderii apei în
gropile de excavație. Nu se anticipează impacturi semnificative asupra apei subterane
ca urmare a construcției CEE şi reabilitării LEA de transmisie existentă.

În timpul funcționării CEE Chirnogeni 80 MW, potențiale impacturi asupra apelor
subterane ar putea apărea în cazul pătrunderii contaminanților prin calea creată de
montarea turbinelor cu fundații adânci. Cu toate acestea, nu s-a identificat nicio
contaminare existentă iar adâncimea fundațiilor nu va depăşi 2,5 m sub cota terenului
natural (cu mult sub adâncimea de 35-40 m unde se estimează că este cantonat stratul
de apă subterană). De asemenea, utilizarea unor posibili poluanți pentru întreținerea

(1) Studiul geotehnic efectuat de compania română SC Geotec Consulting SRL pe amplasamentul CEE în aprilie-mai 2009

EP WIND PROJECT (ROM) SIX SRL "REZUMAT NON TEHNIC AuGusr 2011
CEE CHIRNOGENI, CONSTANȚA, ROMANIA VIII
1.6.3

1.6.4

turbinelor va fi strict controlată prin procedurile standard de mentenanţă. Prin
urmare, nu se anticipează impacturi semnificative asupra apelor subterane în timpul
funcționării.

Hidrologie

În ceea ce priveşte apele de suprafaţă, pe amplasamentul CEE se află un canal de
irigații, situat în apropierea traseului liniilor electrice subterane.

Procedeul de lucru utilizat pentru subtraversarea canalului va consta în forare
orizontală dirijată şi va fi urmat de readucerea completă a zonei la starea inițială.
Lucrările de construcție vor avea o interferență minimă cu canalul de irigații şi orice
posibile efecte vor fi temporare.

În timpul funcționării CEE nu vor fi necesare alimentări cu apă şi nu se vor genera
ape uzate. Noile drumuri de acces, bazele turbinelor şi platformele de susținere a
macaralelor, deşi mici în comparație cu suprafața totală a amplasamentului, vor mări
suprafețele impermeabile construite şi vor duce la o creştere, mică şi punctuală, a
regimului de scurgere şi cotelor maxime atinse la un moment dat de o inundație pe
amplasament. În vederea atenuării posibilelor cote maxime de inundaţii, apele
meteorice de pe suprafețele impermeabile mai mari vor fi drenate spre terenurile
învecinate, care se vor comporta ca o zonă tampon, încetinind scurgerea. În vederea
reducerii impactului potențial asupra metodelor de drenare, şanțurile de pe marginea
drumurilor vor fi proiectate astfel încât să nu deranjeze procesele hidrologice naturale.
Nu se anticipează impacturi semnificative asupra ratelor de curgere sau a regimului
de drenare în timpul funcționării CEE.

Calitatea aerului

Pe parcursul etapei de construcție a CEE şi reabilitare a LEA de transmisie existentă,
emisiile în aer vor consta în pulberile generate din activitățile de
construcție/reabilitare (de exemplu, excavații, circulația utilajelor de construcții) şi
emisiile rezultate din arderile de la vehiculele şi utilajele de construcție existente pe
amplasament. În timpul lucrărilor de construcție/reabilitare, se vor aplica măsuri de
control al pulberilor şi, per ansamblu, nu se estimează impacturi adverse semnificative
în acest sens.

Întrucât emisiile provenite din traficul caracteristic etapei de construcție vor fi
distribuite de-a lungul rutei şi nu au un caracter extins, este puțin probabil să afecteze
calitatea aerului din regiune.

EP WIND PROJECT (ROM) SIX SRL "REZUMAT NON TEHNIC AuGusr 2011
CEE CHIRNOGENI, CONSTANȚA, ROMANIA IX
1.6.6

În timpul funcționării, CEE nu va avea nicio sursă de emisii, astfel încât niciun
poluant nu va fi emis în atmosferă. Impacturile asociate emisiilor provenite din
traficul din etapa de funcționare vor fi nesemnificative dat fiind numărul mic de
vehicule care vor pătrunde pe amplasament în vederea desfăşurării operațiunilor de
mentenanţă.

Fiecare unitate de energie produsă de către CEE va înlocui o unitate de energie
generată prin alte mijloace. Astfel, CEE reduce emisiile de gaze cu efect de seră şi alte
emisii, care pot cauza poluarea aerului la nivel local şi regional (în principal oxizii de
sulf şi azot). În afară de beneficiile obținute prin reducerea emisiilor de poluanți, vor
scădea şi ploile acide a căror cauză principală o constituie dioxidul de sulf şi oxizii de
azot. Prin urmare, diminuând emisiile de astfel de poluanți, se vor reduce şi
impacturile asociate ploilor acide.

Zgomot şi vibrații

Lucrările de construcție/reabilitare pe amplasamentul Proiectului precum şi
schimbările asociate, intervenite în nivelul de zgomot generat de trafic, vor fi situate la
o distanță suficient de mare față de locuinţe astfel încât să se evite impacturi
semnificative asupra locuitorilor.

Nivelul zgomotul este estimat să se încadreze între 48 - 50 dB pentru Las, 10 min
(indicator zgomot de fond), la o distanţă de 100 m şi între 38 - 40 dB pentru Lao, 10 min
Ia 500 m. Pentru a înțelege mai bine aceste valori, se menționează că zgomotul cauzat
de trafic la aproximativ 20 m depărtare de o autostradă aglomerată este estimat la
aproximativ 70 dB(A); în timp ce zgomotul generat de o conversație purtată la 1 m
distanță ar putea fi de aproximativ 50 dB(A).

Cel mai apropiat vecin al CEE este reprezentat de localitatea Chirnogeni, situată la
2,4 km est față de amplasament. Nu se anticipează impacturi cauzate de zgomot în
timpul funcționării CEE.

Trafic şi transport

În etapa de construire, se va ajunge pe amplasament pe drumul naţional DN 38,
continuând fie pe drumurile județene D]391/D]392, fie pe drumul comunal Dc16.
Ruta finală va fi discutată şi stabilită prin consultare cu Consiliul Judeţean Constanța
şi Compania Naţională de Autostrăzi şi Drumuri Naţionale, înainte de începerea
lucrărilor de construire. Traficul asociat lucrărilor de reabilitare a LEA de transmisie
existentă va folosi drumul național DN 3, urmat de drumurile județene D]391/D]392.

Datele referitoare la trafic au fost colectate de la Regia Autonomă Drumuri şi Poduri
Constanţa pentru drumurile naționale şi județene DN 38, D] 391 şi D] 392 (fiind

EP WIND PROJECT (ROM) SIX SRL "REZUMAT NON TEHNIC AuGusr 2011
CEE CHIRNOGENI, CONSTANȚA, ROMANIA x
1.6.7

reprezentative pentru drumurile locale care ar putea fi folosite în timpul construirii
CEE).

Prin implementarea unei combinații de măsuri de diminuare, care vor fi cuprinse
într-un Plan de Management al Traficului în Etapa de Construire, incluzând, de

exemplu, folosirea microbuzelor pentru transportul muncitorilor pe amplasament,
impactul traficului din etapa de construire asupra orelor de vârf va fi redus la un

impact advers minor asupra drumurilor județene sau comunale.

Este probabil ca fermierii locali să resimtă unele impacturi adverse minore din punct
de vedere al accesului pe terenuri, în special în perioadele de semănat şi recoltat. Cu
toate acestea, programul lucrărilor de construcții şi accesul pe terenuri va fi coordonat
cu fermierii locali.

În etapa de construire a CEE/reabilitare a LEA de transmisie existentă, nu se
anticipează impacturi semnificative asupra infrastructurii drumurilor (județene sau
comunale) şi/sau siguranței traficului. De asemenea, nu se anticipează impacturi
semnificative asupra rețelei locale de drumuri ca urmare a traficului din perioada de
functionare a CEE.

Biodiversitate şi protecția naturii

Nu există parcuri naționale sau zone umede RAMSAR pe o rază de 10 kilometri în
jurul amplasamentului propus. Cea mai apropiată arie Natura 2000 este SCI
Dumbrăveni - Valea Urluia - Lacul Vederoasa care, în cel mai apropiat punct al său,
se află la aproximativ 5 km nord-vest față de amplasamentul CEE şi este traversată de
către LEA de transmisie existentă. Acest Sit de Importantă Comunitară (rom. „SIC” -
eng. „SCI”) a fost desemnat pentru că adăposteşte o serie de specii protejate: 6 specii
de mamifere, 6 specii de batracieni şi reptile, 6 specii de peşti, 5 specii de nevertebrate
şi 4 specii de plante. De asemenea, aici se găsesc 8 tipuri de habitate prevăzute în
Anexa 1 la Directiva Habitate (tipuri de habitate naturale, de interes comunitar, a
căror conservare necesită desemnarea unor arii speciale de conservare), în principal
habitate de stepă şi pădure. Cu toate acestea, 38% din suprafața acestui SCI constă în
teren agricol, reprezentând şi trăsătura dominantă a terenurilor străbătute de LEA de
transmisie existentă.

CEE Chirnogeni 80 MW

Lucrările de construcție a CEE vor avea ca efect perturbarea temporară sau pierderea
unor suprafețe mici de habitate agricole şi habitate specifice zonelor limitrofe (de pe
drumurile de acces şi din canalul de irigații), prezente pe amplasament. Conform
cercetărilor efectuate în teren, aceste habitate au o valoare redusă din punct de vedere
al biodiversității iar în imediata vecinătate a zonei studiate au fost identificate habitate

EP WIND PROJECT (ROM) SIX SRL "REZUMAT NON TEHNIC AuGusr 2011

CEE CHIRNOGENI, CONSTANȚA, ROMANIA XI
similare sau chiar mai bogate. Refacerea suprafețelor afectate de lucrările temporare de
construcție şi a drumurilor de acces care nu vor fi necesare în timpul funcționării
CEE se va realiza în conformitate cu cele mai înalte standarde, aceste suprafețe
urmând a fi redate circuitului agricol.

În timpul funcționării CEE, o suprafață de aproximativ 0,124 km va fi scoasă din
circuitul agricol pentru toată durata de viață a proiectului (aproximativ 20 de ani),
ceea ce va conduce la pierderea habitatului existent pe aceasta, fapt care, însă, nu este
considerat a fi semnificativ.

În concluzie, nu se anticipează impacturi semnificative asupra habitatelor în timpul
construirii şi funcționării CEE.

Speciile de floră identificate pe amplasamentul CEE sunt caracteristice habitatelor de
pe terenurile arabile, fiind comune şi larg răspândite (niciuna dintre aceste specii nu
prezintă interes din punct de vedere al conservării). Prin urmare, nu se anticipează
impacturi semnificative asupra florei în timpul construirii şi funcționării CEE.

Două specii protejate de reptile (Podarcis tauricus şi Lacerta viridis) au fost
identificate pe amplasamentul CEE. În România”? există mai multe sute de mii de
exemplare din aceste două specii şi, conform Listei Roşii a IUCN (Uniunea
Internațională pentru Conservarea Naturii), acestea sunt încadrate în categoria de
interes limitat. Însă, populația globală de Lacerta viridis este considerată de IUCN ca
fiind în scădere. Cu toate acestea, nu se consideră că habitatul prezent pe amplasament
este propice pentru reptile şi, prin urmare, este improbabil să rezulte impacturi
adverse în urma lucrărilor executate pe suprafața relativ limitată afectată de
construcție. În cazul în care lucrările de construire se vor executa în sezonul de iarnă
(în timpul perioadei de hibernare), un expert ecolog va investiga amplasamentul
înainte de efectuarea oricăror activități de decopertare a solului, astfel încât să nu se
perturbe nicio colonie de hibernare. Dacă o suprafață de teren care urmează să fie
afectată de lucrări constituie loc de hibernare pentru indivizi din cele două specii
amintite anterior, lucrările de construire respective nu se vor desfăşura decât după
terminarea sezonului de hibernare.

Verificările în teren, care urmează să fie efectuate pe amplasament, înainte de
începerea lucrărilor de construire, în vederea identificării prezenței speciilor prevăzute
în Anexa IV la Directiva Habitate, vor fi întreprinse de către un expert ecolog şi se vor
concentra pe rutele pe care se vor poza cablurile electrice subterane, pe suprafața
ocupată de organizarea de şantier, pe suprafețele unde se vor construi fundațiile
turbinelor şi, mai ales, de-a lungul rutei liniei electrice de transmisie, inclusiv pe o
distanță de 25 m în jurul şanțului în care aceasta se va îngropa.

(2) Conform publicaţiei „Cartea Roşie a Vertebratelor din România” (2005)

EP WIND PROJECT (ROM) SIX SRL "REZUMAT NON TEHNIC AuGusr 2011
CEE CHIRNOGENI, CONSTANȚA, ROMANIA XII
În situaţia în care se va constata prezența speciilor din Anexa IV pe amplasament,
înainte de începerea lucrărilor se stabili o metodă de lucru corespunzătoare, care să
minimizeze prejudicierea acestor specii, prin crearea unui habitat prielnic în afara
suprafețelor de lucru care reprezintă lățimea de construcție a şanțului în care se va
poza linia electrică subterană de transmisie (sau zonele unde se vor poza cablurile
electrice subterane de medie tensiune, zona afectată de organizarea de şantier sau de
construcția platformelor turbinelor). De asemenea, va fi necesară punerea la punct a
unei metode de excludere sau, posibil, translocație, în condiții de singuranță, a
speciilor din Anexa IV şi, în cazul în care aceasta presupune consultarea autorităților
locale, demersul respctiv se va realiza înainte de inițierea lucrărilor de construcție.

Studiile efectuate în teren, folosindu-se detectoare pentru înregistrarea sunetelor
liliecilor, au condus la concluzia că zona studiată este foarte puțin folosită de către
Iilieci (specii protejate) pentru rute de zbor sau hrănire. De asemenea, amplasamentul
CEE şi zona din jurul acestuia nu sunt considerate a fi propice pentru hrănire, nefiind
identificat niciun cuib de lilieci în apropiere. Prin urmare, având în vedere nivelul
redus de activitate a speciilor de lilieci în zona studiată şi incompatibilitatea constatată
între aceasta şi lilieci, nu se anticipează impacturi adverse asupra acestora în timpul
construcției şi funcționării CEE.

Nu se estimează impacturi semnificative asupra speciilor de mamifere (inclusiv asupra
Tiliecilor) în timpul funcționării CEE.

Se consideră că habitatul prezent pe amplasamentul CEE are o valoare redusă din
punct de vedere al importanței pentru păsări, date fiind: nivelul scăzut de utilizare a
acestuia, observat în timpul vizitelor efectuate în teren în perioada de primăvară şi
vară, dimensiunea sa relativ redusă şi faptul că este înconjurat de suprafețe
semnificative caracterizate prin habitat similar sau chiar mai bogat spre care păsările
se pot îndrepta. În concluzie, nu se anticipează impacturi semnificative asupra
păsărilor în timpul construirii CEE.

Cinci dintre speciile de păsări identificate pe amplasamentul CEE în timpul vizitelor
efectuate în teren, în perioada de primăvară şi vară, sunt protejate conform Directivei
Consiliului Europei privind Conservarea Păsărilor Sălbatice (79/409/CE) şi anume:
dumbrăveanca, fâşa de câmp, sfrânciocul cu fruntea neagră, heretele de stuf şi
vânturelul de seară. Conform categoriilor de management ale IUCN, dumbrăveanca şi
vânturelul de seară sunt încadrate în categoria Aproape Amenințat, celelalte fiind

(3) Un taxon este considerat Aproape Amenințat după ce a fost evaluat în raport cu criteriile stabilite şi nu s-a încadrat în categoriile
Critic Amenințat, Amenințat sau Vulnerabil la momentul respectiv, însă este aproape sau este probabil să se încadreze într-una dintre
categoriile amenințate în viitorul apropiat.

EP WIND PROJECT (ROM) SIX SRL "REZUMAT NON TEHNIC AuGusr 2011
CEE CHIRNOGENI, CONSTANȚA, ROMANIA XIII
încadrate în categoria de interes limitat. Aceste specii nu sunt incluse în Cartea
Roşie a României. Dumbrăveanca, fâşa de câmp şi sfrânciocul cu fruntea neagră sunt
specii care ar putea să se hrănească pe amplasamentul CEE, existând posibilitatea ca
acestea să fie nevoite să îşi modifice arealul inițial în timpul funcționării turbinelor.
Cu toate acestea, există habitat propice pentru hrană şi în apropierea
amplasamentului, pe care aceste specii de păsări l-ar putea folosi în cazul strămutării.
Dat fiind numărul redus de indivizi din aceste specii observat pe amplasament, nu se
anticipează impacturi semnificative.

În timpul sezonului de reproducere, numai speciile care cuibăresc la sol, precum fâşa
de câmp, ar putea să se înmulțească pe terenul amplasamentului, existând un anumit
potențial limitat de strâmutare a acestora ca urmare a funcționării turbinelor.
Cercetările efectuate pe scară mare în ceea ce priveşte centralele electrice eoliene din
partea muntoasă a Marii Britanii au prognozat scăderi ale populației de fâşe cu
14,7%15 pe o suprafață de 500 m în jurul centralelor electrice eoliene (trebuie însă
menționat faptul că această activitate de cercetare a fost desfăşurată pe amplasamente
îndepărtate şi izolate, în timp ce alte cercetări au demonstrat că păsările de câmp pot fi
mai puțin predispuse la perturbații“). În concluzie, evaluarea a indicat că dacă vor
exista păsări strămutate, numărul acestora va fi redus iar împrejurimile
amplasamentului au capacitatea de a primi aceşti indivizi afectați de potențiala
strămutare la scară mică, dată fiind densitatea mică a populațiilor de păsări. Se
anticipează astfel un impact advers minor, la nivel local, asupra păsărilor de
reproducere, ca urmare a strămutării.

Dacă, din motive imperioase, este necesar ca lucrările de construire să se desfăşoare în
timpul sezonului de reproducere, se va efectua un studiu în vederea identificării şi
marcării cuiburilor păsărilor şi nu se vor putea executa lucrări în apropierea unor
astfel de locaţii (cuiburi) decât după ce puii au învățat să zboare. De asemenea, pentru
a se evita impacturi adverse ale lucrărilor de construcție asupra păsărilor care
cuibăresc la sol, activitățile de decopertare se vor efectua în afara sezonului de
reproducere (mai - iunie).

Există un anumit potențial de risc de coliziune, întrucât dumbrăveanca, fâşa de câmp,
heretele de stuf şi vânturelul de seară folosesc ritualuri de etalare în zbor la înălțimea
rotorului şi există dovezi în anumite zone (de exemplu, Smola, Norvegia), care
demonstrează că păsările care, de obicei, reusesc foarte bine să evite obstacolele, sunt
mult mai vulnerabile când sunt implicate ritualurile de etalare. Heretele de stuf şi
vânturelul de seară au fost observați în număr restrâns pe amplasamentul CEE, în

(4) Un taxon este considerat de interes limitat după ce a fost evaluat în raport cu criteriile stabilite şi nu s-a încadrat în categoriile
Critic Ameninţat, Amenințat, Vulnerabil sau Aproape Amenințat. Taxonii larg răspândiţi i abundenți sunt incluşi în această
categorie.

(5) Pearce-Higgins, .W., Stephen, L., Langston, R.H.W,, Bainbridge, L.P. şi Bulman, R. 2009. Distribuţia păsărilor de reproducere în
centralele electrice eoliene din regiunea muntoasă. Jurnalul de Ecologie Aplicată 46, 1323-1331

(6) Devereux, C.L., Denny, M..H. & Whittingham, M.] (2008). Minimal effects of avind turbines on the distribution of svintering.
farmland bizds. Journal of Applied Ecology 45, 1689-1694

EP WIND PROJECT (ROM) SIX SRL "REZUMAT NON TEHNIC AuGusr 2011
CEE CHIRNOGENI, CONSTANȚA, ROMANIA XIV
timpul studiului efectuat în perioada de vară (câte o pereche de indivizi din fiecare
specie). Heretele de stuf îşi face cuib, de regulă, în vegetaţia din zonele umede în timp
ce vânturelul de seară foloseşte, în principal, vechile cuiburi din copaci ale speciilor
din familia Corovidelor. Se consideră că, în absența acestor trăsături de pe
amplasamentul CEE, se reduce riscul asupra păsărilor care cuibăresc însă, din cauza
sensibilităţii speciilor longevive, având o rată de reproducere lentă, ar putea apărea un
impact advers moderat asupra acestor specii, la nivel local, chiar şi în condițiile unui
nivel redus de coliziuni. De asemenea, dumbrăveanca cuibăreşte în copaci sau în
cuiburile altor păsări iar habitatul prezent pe amplasamentul CEE nu încurajează
cuibăritul indivizilor din această specie.

În prezent, nu există date de referință cu privire la frecventarea amplasamentului CEE
de către păsări în timpul migrației de toamnă (septembrie - noiembrie). Astfel,
întrucât există posibilitatea ca păsările să folosească amplasamentul în timpul
migrației, se va efecua un studiu suplimentar folosindu-se metoda punctelor fixe,
pentru cartarea şi înregistrarea zborurilor în cadrul amplasamentului CEE; acesta va

coincide cu principalele mişcări ale păsărilor din timpul migrației de toamnă.

Păsările şi liliecii vor fi monitorizați în timpul sezoanelor de migrație şi
reproducere/creştere a puilor, în etapa de construire şi, cel puțin, timp de doi ani în
timpul funcționării, pentru a determina posibila semnificație a impacturilor şi stabili
necesitatea modificării parametrilor de funcționare, în vederea reducerii impacturilor.
În plus, periodic, se vor organiza activități de căutare a cadavrelor de păsări şi lilieci,
folosindu-se protocoale la nivel internațional în vederea monitorizării mortalității.

LEA de transmisie existentă

Studiul efectuat în perioada mai - iunie 2011 de-a lungul LEA a indicat faptul că
habitatele care ar putea fi perturbate, în mod temporar, de către lucrările de reabilitare
a LEA de transmisie existentă au suferit deja modificări semnificative şi au o valoare
redusă din punct de vedere al biodiversității. Aceste habitate sunt reprezentate de
terenuri arabile, pajişti şi câteva zone umede (care cuprind, în principal, izlazuri în
zona Bălții Negreşti, acestea fiind traversate de un segment de aproximativ 500 m de
LEA; accesul în vederea executării lucrărilor de reabilitare se va face pe drumurile
existente şi pe terenul agricol care va fi ulterior redat agriculturii). Habitate similare
se întâlnesc şi pe terenurile din jurul LEA de transmisie existentă.

Singura arie protejată care ar putea fi direct afectată de lucrările de reabilitare este SCI
Dumbrăveni - Valea Urluia - Lacul Vederoasa. Un segment de aproximativ 1,5 km de
LEA traversează SCI-ul de la sud la nord, între localiățile Movila Verde şi Negreşti.
Zona de traversare se află în partea de SCI care este dominată de terenuri agricole
(pajişti) şi urmează traseul LEA de transmisie existentă. Caracteristicile care au dus
Ia desemnarea acestei zone ca arie protejată sunt situate în altă parte a acesteia sau
asociate unor ape de suprafață asupra cărora nu se anticipează impacturi generate de

EP WIND PROJECT (ROM) SIX SRL "REZUMAT NON TEHNIC AuGusr 2011
CEE CHIRNOGENI, CONSTANȚA, ROMANIA XV
proiect. Se estimează că lucrările de reabilitare în zona de traversare a SCI vor dura o
lună de zile, accesul făcându-se pe drumurile existente şi pe terenurile cultivate. Orice
suprafețe de teren deranjate în timpul lucrărilor de reabilitare vor fi readuse la starea
inițială şi redate agriculturii.

De asemenea, este probabil ca lucrările de construire a noii linii electrice subterane
(LES) 20 KV în zona Basarabi, care necesită executarea unui şanţ având 4,7 km
lungime, să perturbe o suprafață de aproximativ 2.350 ha, presupunând o lățime a
şanțului de 50 m. Habitatele care se găsesc de-a lungul noii LES 20 KV sunt supuse
proceselor de cultivare şi prezintă un nivel redus de interes din punct de vedere
conservativ. Cu toate acestea, este probabil ca nu toate habitatele de pe ruta de lucru să
fie afectate.

Prin urmare, nu se anticipează impacturi semnificative asupra habitatelor în timpul
lucrărilor de reabilitare a LEA de transmisie existentă.

În timpul funcționării LEA de transmisie existentă, o suprafaţă de 0,045 ha cu habitat
agricol având valoare redusă din punct de vedere al biodiversității va fi pierdută
definitiv în vederea extinderii stației electrice Chirnogeni. În consecinţă, impacturile
sunt anticipate să fie pe termen lung, ireversibile, însă, dată fiind valoarea redusă a
habitatelor şi suprafața restrânsă, efectele sunt considerate a fi imperceptibile şi prin
urmare nu se anticipează un impact semnificativ.

Pe ruta LEA de transmisie existentă nu s-au identificat specii de interes din punct de
vedere conservativ, cum ar fi cele incluse în Lista Roşie a Plantelor din România sau
în Anexele la Directiva Habitate sau la Convenţia de la Berna. Prin urmare, nu se
anticipează impacturi semnificative asupra florei în timpul reabilitării LEA de
transmisie existentă.

Două specii de reptile (Podarcis tauricus şi Lacerta viridis), incluse în Anexa IV la
Directiva 92/43/CEE (Directiva Habitate), fiind de interes comunitar şi necesitând un
regim strict de protecție, au fost identificate pe traseul LEA existentă (dar şi pe
amplasamentul CEE) şi în zona de lucru aferentă. Aceste specii sunt comune în
România, însă au o distribuţie restrânsă. Conform IUCN, sunt încadrate în categoria
de interes limitat. Este posibil ca lucrările de reabilitare să conducă la moartea sau
perturbarea acestor specii protejate şi la deteriorarea temporară a habitatului
disponibil acestora. Dată fiind suprafața redusă a proiectului, este probabil ca astfel de
impacturi să fie limitate. Cu toate acestea, lucrările de construire a noii LES 20 KV, de
4,7 km lungime, ar putea avea un impact advers mai puternic, în special dacă acestea
s-ar desfăşura în perioada când aceste specii hibernează.

Se vor efectua verificări în teren înainte de începerea oricăror lucrări, în special de-a
lungul traseului noii LES 20 KV, în vederea identificării locației populațiilor de
reptile. Un astfel de studiu va fi realizat de către un specialist ecolog cu experiență în

EP WIND PROJECT (ROM) SIX SRL "REZUMAT NON TEHNIC AuGusr 2011
CEE CHIRNOGENI, CONSTANȚA, ROMANIA XVI
domeniul reptilelor. În cazul identificării unor astfel de exemplare, va fi necesar ca
acestea să fie mutate din zona/zonele afectate iar pătrunderea lor în vechile locaţii va
trebui împiedicată prin folosirea unor garduri special concepute pentru reptile.
Cerinţa de a menține un stadiu de conservare favorabil se referă la faptul că se va
asigura un habitat îmbunătățit în care animalele strămutate pot fi adăpostite
temporar, ca măsură de diminuare a impactului. Cel mai eficient mod de a respecta
această măsură este prin asigurarea unor zone de primire cu arboret (arbori pitici) de-
a lungul zonei periferice a coridorului de lucru. Aceste zone se vor menține timp de cel
puțin 6 luni după terminarea lucrărilor, pentru a permite refacerea habitatelor afectate
de lucrările de montare a cablurilor electrice subterane. Implementarea acestor măsuri
de precauție, pe parcursul lucrărilor de reabilitare, va reduce impacturile la un nivel
neglijabil şi va asigura conformarea cu prevederile Directivei Habitate.

În cazul în care noua LES va fi construită în lunile de iarnă, un expert ecolog cu
ăți de
decopertare a solului, astfel încât să nu se perturbe nicio colonie de hibernare. Prin

experiență va investiga amplasamentul înainte de efectuarea oricăror activi

implementarea acestei măsuri de precauţie în etapa de construire, nu se anticipează
impacturi semnificative asupra speciilor de reptile.

Pentru mamiferele care trăiesc în sol, dată fiind natura deja perturbată a peisajului
agricol şi suprafața relativ redusă ocupată de LEA, impacturile sunt, în primul rând,
asociate rutei noii LES 20 KV având lungimea de 4,7 km. Pentru mamiferele care
trăiesc în vizuini, cum ar fi Spermophillus citellus (popândăul), încadrată de IUCN ca
specie vulnerabilă, inclusă în Anexa IV la Directiva Habitate, atât regimul juridic cât
şi modul de viață al animalului indică faptul că, fără aplicarea unor măsuri de
diminuare, impacturile pot fi moderate spre majore, în funcție de numărul de indivizi
prezenți pe traseul noii LES. Prin urmare, vor fi necesare măsuri de diminuare a
impacturilor, inclusiv verificări efectuate înaintea începerii lucrărilor de construcție în
vederea stabilirii prezenței popândăilor în zona de lucru. În cazul identificării unor
vizuini individuale sau a unei colonii de Spermophillus citellus, măsurile de
diminuare a impactului vor include modificări minore ale traseului liniei în vederea
evitării coloniilor sau, ca alternativă, animalele vor trebui translocate din zona de
construcție şi va trebui să existe o gestionare corespunzătoare a habitatului (de
exemplu, manipularea nivelului ierbii) în vederea adăpostirii animalelor strămutate
sau translocate.

Întrucât LEA 110 KV traversează terenuri agricole, deschise, nu se anticipează
perturbări ale locurilor de reproducere sau cuibărit ale liliecilor. Chiar şi atunci când
LEA trece prin apropierea pădurii sau a cursurilor de apă, este probabil ca liliecii să
poată detecta şi evita liniile electrice şi stâlpii datorită abilității de ecolocație“” pe care
o posedă.

(7) Altringham, ].D. 1996. Bats: Biology and Behaviour (“Lilieci: Biologie şi comportament”). Oxford University Press

EP WIND PROJECT (ROM) SIX SRL "REZUMAT NON TEHNIC AuGusr 2011

CEE CHIRNOGENI, CONSTANȚA, ROMANIA XVII
Luând în considerare faptul că există o probabilitate redusă ca lucrările de reabilitare a
LEA să perturbe liliecii şi, de asemenea, o probabilitate redusă ca aceştia să se
ciocnească de structuri şi cabluri, nu se preconizează impacturi în acest sens.

Impacturile asupra păsărilor, asociate reabilitării LEA, constau în principal în
perturbarea acestora. Dacă lucrările vor avea loc în timpul sezonului de reproducere,
în special cele de construire a noii LES având lungimea de 4,7 km, impacturile pot
consta şi în pierderea directă şi indirectă de cuiburi şi pui. Fără măsuri de diminuare,
este probabil ca astfel de impacturi să fie minore şi să se manifeste pe termen scurt
întrucât majoritatea speciilor prezente sunt specii de păsări comune, specifice
terenurilor agricole. Cu toate acestea, acolo unde Proiectul generează impacturi
asupra speciilor cuprinse în Anexa 1, sensibilitatea receptorului poate transforma
aceste impacturi într-unele moderate, manifestate pe termen scurt. În vederea evitării
oricăror perturbații asupra păsărilor, lucrările de construcție se vor executa în afara

sezonului de cuibă!
Evaluarea impacturilor cumulative asupra biodiversităţii şi protecției naturii

Pentru efectuarea acestei evaluări, s-au luat în considerare proiectele propuse pe o rază
de 20 km în jurul CEE Chirnogeni precum şi alte repere spațiale şi temporale, la scară
mai mare (de exemplu, căile de migrație), acolo unde este cazul. Pe o rază de 20 km în
jurul amplasamentului CEE Chirnogeni 80 MW, există patru proiecte de CEE
propuse: Movila Verde, Amzacea A, Amzacea B şi Olteni. Niciunul dintre aceste
patru nu se află, în prezent, în procedura de obținere a acordului de mediu, conform
legislației româneşti cu privire la evaluarea impactului asupra mediului. Aceste patru
CEE vor adăuga un număr de 50 de turbine suplimentare celor 32 ale CEE
Chirnogeni, numărul total de turbine fiind 82 iar suprafața de studiu al impacturilor
cumulative devenind de 64 km2.

Se preconizează că, cel mai probabil, impacturile cumulative vor apărea în legătură cu
populațiile mobile, în special păsările migratoare şi, posibil, liliecii. În general,
utilizarea terenurilor, topografia zonei, dimensiunea limitată a CEE luate în
considerare, corelate cu informații insuficiente cu privire la principalele rute de

fie

migrație sugerează faptul că este improbabil ca impacturile cumulative s
semnificative.

Cu toate acestea, este nevoie de precauție în ceea ce priveşte robustețea acestei
concluzii, întrucât nu au fost disponibile informații cu privire la impacturile celorlalte
CEE, acestea fiind deduse pe baza amplasării lor şi a numărului de turbine propuse.
De asemenea, se pare că informațiile referitoare la migrația păsărilor şi liliecilor pe
amplasamentul CEE Chirnogeni sau în zona de studiu având raza de 20 km sunt
foarte puține, fapt care constituie o limitare în procesul de evaluare. Astfel de date
necesare ar putea fi obținute prin efectuarea unor studii suplimentare şi a

EP WIND PROJECT (ROM) SIX SRL "REZUMAT NON TEHNIC AuGusr 2011

CEE CHIRNOGENI, CONSTANȚA, ROMANIA XVII
1.6.8

monitorizării la care s-a făcut referire mai sus şi ar fi de mare valoare în vederea
creşterii robusteții evaluării.

Principalele proiecte care ar putea avea impacturi în-combinaţie şi cumulative cu
lucrările de reabilitare a LEA sunt CEE Chirnogeni şi CEE propuse şi enumerate mai
sus.

Efectele în combinație primare, care ar putea apărea în urma implementării proiectelor
de CEE, constau în impacturi asupra speciilor protejate în etapa de construire şi în
probabilitatea că, odată funcționale, CEE vor conduce la creşterea mortalității
păsărilor şi liliecilor, deşi nu se ştie sigur dacă acest fapt va avea efecte la nivel de
populație.

Dat fiind nivelul redus al impacturilor după aplicarea măsurilor de diminuare, asupra
speciilor protejate în timpul reabilitării LEA, este improbabil să apară efecte
cumulative, mai ales având în vedere caracterul dispersat al celorlalte CEE pe
suprafața extinsă (94 km2).

ă aibă

În concluzie, nu se anticipează ca reabilitarea LEA de transmisie existentă s
impacturi în-combinație şi cumulative negative în raport cu celelalte proiecte de CEE.

Impactul vizual şi asupra peisajului

Evaluarea impactului vizual şi asupra peisajului a fost fundamentată pe date colectate
în urma studiilor efectuate în teren, a hărților cu zonele de influență vizuală (ZIV)
create cu ajutorul computerului, a fotomontajelor şi ridicărilor fotografice generate pe
computer, precum şi pe descrieri ale caracteristicilor peisajului din regiunea Dobrogei,
cuprinse în literatura de specialitate.

Angajamentul de a aplica următoarele măsuri de diminuare reduce potențialele
impacturi semnificative vizuale şi asupra peisajului.

* Drumurile de acces au fost proiectate, în măsura în care a fost posibil, astfel încât
să urmeze şi să se armonizeze cu contururile naturale ale terenului. Tăierea şi
îndepărtarea vegetației a fost minimizată şi, unde este posibil, drumurile
permanente urmează ruta cea mai scurtă până la turbină.

e Panouri de avertizare vor fi montate pe uşile de acces în interiorul turnurilor
turbinelor şi vor servi exclusiv scopurilor de protecție a muncii. Montarea
panourilor publicitare pe turbine va fi interzisă.

e Nu vaexista iluminare exterioară, cu excepția celei impuse prin avizul eliberat de
Autoritatea Aeronautică Civilă Română (AACR).

EP WIND PROJECT (ROM) SIX SRL "REZUMAT NON TEHNIC AuGusr 2011

CEE CHIRNOGENI, CONSTANȚA, ROMANIA XIX
*  Turbinele şi toate structurile supraterane asociate CEE vor fi eliminate de pe
amplasament la sfârşitul etapei de funcționare a acesteia.

AACR impune ca turbinele eoliene, incluzând turnul, nacela şi palele să fie vopsite în
alb iar turnurile să fie prevăzute cu lumini. În anumite condiții meteorologice (de
exemplu, în caz de ninsori), turbinele vopsite în alb pot fi mai puțin vizibile decât cele

eri.

În vederea definirii ariei de influenţă a Proiectului, s-au creat două hărți ale zonelor de
influență vizuală (ZVI), care ilustrează extinderea vizibilității teoretice, Iuând în
considerare înălțimea butucului rotorului şi a palelor turbinelor, suprapuse pe o
suprafață de 30 km în jurul centrului fiecărei turbine.

În urma studierii ZVI şi luând în considerare aşezările umane, principalele drumuri
din zonă, punctele cunoscute ca având interes pentru turişti/oizitatori şi dealurile de
unde se pot obține panorame, s-au selectat 11 puncte de observație care să reprezinte
principalele zone de unde s-ar putea vedea CEE precum şi tipurile diferite de
oportunități de vizionare pe care acestea le oferă (locuitorilor, trecătorilor, pietonilor
etc.).

S-au făcut fotografii ale priveliştilor existente către amplasament şi s-au generat
fotomontaje ale CEE pentru toate punctele de observaţie. Toate acestea au fost folosite
ca instrumente pe baza cărora să se poată evalua impacturile vizuale şi asupra
peisajului.

Caracterul şi resursele peisajului

Există tipuri de peisaje specifice Parcurilor Naţionale sau Parcurilor Naturale la
depărtare de amplasamentul Proiectului, cel mai apropiat dintre acestea fiind la 5 km
nord. Nu se anticipează ca dimensiunea şi conținutul acestor peisaje să fie afectate şi,
prin urmare, se consideră că va apărea o sensibilitate redusă la schimbarea propusă.

Turbinele propuse sunt situate într-un peisaj compus din podişuri joase sau câmpii iar
proiectul se va putea observa din locații aflate în acest tip de peisaj. Câmpiile sunt
caracterizate, în principal, prin terenuri agricole, cu vegetație rarefiată. Numeroşi
stâlpi de susținere a liniilor electrice aeriene apar ca nişte elemente intrusive în acest
tip de peisaj. Astfel, în general, se estimează că va apărea o sensibilitate medie - redusă
Ia schimbarea propusă.

Două tipuri de peisaj adiacente celui menționat mai sus sunt reprezentate de peisajul
compus din vegetație de stepă şi păduri şi peisajul compus din văi şi lacuri. Niciunul
dintre aceste tipuri de peisaj nu este considerat a fi afectat, în mod indirect, de Proiect
datorită elementelor de ecranare sau a altitudinii joase; prin urmare, sensibilitatea
acestora este considerată a fi redusă.

EP WIND PROJECT (ROM) SIX SRL "REZUMAT NON TEHNIC AuGusr 2011
CEE CHIRNOGENI, CONSTANȚA, ROMANIA XX
Tabelul 1

La nivel local, s-au identificat trei tipuri de peisaj iar sensibilitatea lor la proiectul
propus a fost evaluată. Tipul de peisaj compus din aşezările umane şi comunele din
împrejurimi a fost evaluat ca având o sensibilitate medie spre redusă date fiind
calitatea şi starea actuală a acestora. Tipul de peisaj compus din terenurile agricole
este, de asemenea, evaluat ca având o sensibilitate redusă dată fiind prezența unor
numeroase trăsături detractoare. Tipul de peisaj compus din cursuri de apă se
întâlneşte la distanțe mai mari față de amplasamentul Proiectului şi la altitudini mai
joase, având, prin urmare, o sensibilitate redusă.

CEE Chirnogeni propusă va fi situată în tipul de peisaj compus din aşezări umane şi
commune; în consecinţă, acest tip de peisaj va fi direct afectat de către Proiect. Efecte
indirecte vor apărea şi ca urmare a vizibilității proiectului propus din aceste zone
întrucât acoperirea terenurilor de vegetație este limitată de practicile agricole aplicate
Ia scară mare pe aceste terenuri. Magnitudinea schimbării este considerată a fi mare şi,
prin urmare, semnificația impacturilor este evaluată a fi minoră spre moderată.

Lacul Plopeni şi Balta Negreşti formează tipul de peisaj compus din cursuri de apă şi
sunt situate la aproximativ 5 până la 7 km depărtare de nordul CEE. Luând în
considerare aceste distanțe, precum şi altitudinea mai joasă la care se află,
magnitudinea schimbării este considerată a fi medie şi, în consecință, semnificația
impacturilor este evaluată a fi minoră.

La un nivel mai extins, CEE propusă se situează într-un tip de peisaj compus din
podişuri joase sau câmpii. Proiectul ar putea fi observat din diverse puncte din cadrul
acestui peisaj, unde predomină terenurile agricole, cu vegetație rarefiată şi parcele mici
de păşuni libere. Magnitudinea schimbării este considerată a fi medie şi, în consecință,
semnificația impacturilor este evaluată a fi minoră.

Majoritatea vegetației de stepă din zona extinsă în care se află Proiectul a fost
înlocuită cu păşuni sau culturi agricole. Magnitudinea schimbării este considerată a fi
medie însă, întrucât proiectul este mare şi va fi vizibil de pe un teren agricol deschis şi
din zone cu vegetație de stepă, semnificația impactului este evaluată a fi minoră.

Tabelul 1 de mai jos prezintă rezumatul impacturilor reziduale asupra peisajului,
asociate Proiectului.

Rezumatul impacturilor reziduale identificate asupra tipurilor de peisaj local

Tipuri de peisaje la Sensibilitate la Magnitudinea Semnificația
nivel local schimbarea propusă schimbării impactului
Aşezări urbane sau rurale — Redusă-medie Mare Minoră spre moderată

şi terenurile agricole din
împrejurimile acestora

EP WIND PROJECT (ROM) SIX SRL "REZUMAT NON TEHNIC AuGusr 2011
CEE CHIRNOGENI, CONSTANȚA, ROMANIA XXI
Tabelul 2

Tipuri de peisaje la Sensibilitate la Magnitudinea Semnificația
nivel local schimbarea propusă schimbării impactului

Corpuri de apă s Redusă Medie Minoră

Rezumatul impacturilor reziduale asupra tipurilor de peisaj identificate în
zona de studiu extinsă

Tipuri de peisaj la  Sensibilitate la Magnitudinea Semnificația
nivel regional lîn schimbarea propusă schimbării impactului
zona de studiu

Podişuri joase şi Redusă Medie Minoră
câmpii

Vegetație de stepă şi —. Redusă Medie m Minoră

păduri

Văi cu lacuri Redusă Mică Nesemnificativă

Receptori vizuali şi confortul vizual

Nivelul impactului Chirnogeni asupra fiecăruia dintre cele 11 puncte de observație a
fost evaluat ca fiind nesemnificativ sau având o semnificație minoră, moderată sau
majoră, luând în considerare sensibilitatea receptorilor reprezentați de acel punct de
observație, calitatea priveliştii existente şi magnitudinea schimbării privelişti, astfel
încât să se evalueze apoi semnificația impactului.

Evaluarea s-a bazat şi pe pregătirea vizualizărilor CEE din cele 11 puncte de
observație. Trebuie precizat că fotomontajele, prin natura lor, oferă o imagine
restricționată şi artificială iar efectul real poate fi resimțit numai privind imaginea
respectivă personal. Prin urmare, fotomontajele nu oferă o replică exactă a priveliştilor
viitoare, însă turbinele sunt figurate la scară pentru a oferi o idee asupra dimensiunii
structurilor şi al efectului lor asupra priveliştii. La evaluarea impactului visual de la
caz la caz, se ia în considerare şi efectul luminozității şi al condițiilor meteorologice
asupra vizibilității precum şi variația pe care o poate suferi priveliştea în jurul poziției
exacte a fotografiei.

Evaluarea indică faptul că vor exista impacturi cu semnificație minoră la patru puncte
de observație (VP2, 3, 4, 6), impacturi nesemnificative la alte patru puncte (VP1, 5, 9,
10) şi impacturi cu semnificație minoră spre moderată la celelalte trei puncte (VP7, 8,
11) — vezi Anexa 2.

Impacturile vizuale cu semnificație minoră spre moderată sunt asociate impacturilor
asupra receptorilor de natură rezidențială, caracterizați prin sensbilitate ridicată şi
situați în apropierea CEE.

EP WIND PROJECT (ROM) SIX SRL "REZUMAT NON TEHNIC AuGusr 2011

CEE CHIRNOGENI, CONSTANȚA, ROMANIA XXII
Tabelul 3

Evaluarea impacturilor cumulative vizuale şi asupra peisajului

Impacturi cumulative vizuale şi asupra peisajului apar, de regulă, apar atunci când
modificările asupra unui anumit tip de peisaj şi asupra unei panorame din peisaj apar
ca urmare a prezenței vizibile a CEE Chirnogeni propusă în combinație cu alte CEE a
căror prezenţă este vizibilă în peisaj sau în panoramă. În conformitate cu ghidurile
aplicabile, evaluarea impacturilor cumulative a luat în considerare astfel de impacturi
potențiale pe o rază de 30 km în jurul centrului amplasamentului CEE Chirnogeni
80 MW.

În urma consultărilor cu autoritățile relevante, la momentul efectuării prezentei
evaluări, erau propuse 16 proiecte de CEE pe o rază de 30 km în jurul
amplasamentului CEE Chirnogeni 80 MW (inclusiv cele patru proiecte la care se face
referire în cadrul secțiunii Biodiversitate şi protecția naturii, propuse pe o rază de

20 km în jurul CEE Chirnogeni). Dintre acestea, două au fost aduse în atenția
autorităților de reglementare în domeniu şi se află în etapa de definire a domeniului
evaluării conform procedurii româneşti de obținere a acordului de mediu. În zona de
studiu a impacturilor cumulative nu există CEE deja construite. Anexa 3 indică
locaţiile CEE propuse pe o rază de 30 km şi punctele de observaţie luate în considerare.

Evaluarea cumulativă a analizat impacturile cumulative generate de CEE Chirnogeni
împreună cu CEE Deleni şi CEE Pecineaga A propuse (acestea sunt cele două proiecte
propuse care se află în procedură de autorizare şi pentru care parametrii de construcție
au putut fi presupuşi). Datele disponibile cu privire la designul celor două proiecte de
CEE propuse s-au limitat la numărul de turbine şi la poziția fiecăreia. Prin urmare,
evaluarea cumulativă a pornit de la ipoteza de lucru că turbinele asociate acestor două
proiecte vor avea aceeaşi înălțime ca şi turbinele propuse pentru CEE Chirnogeni, şi
anume 145 m până la vârful palelor.

CEE propuse şi luate în considerare în procesul de evaluare a impacturilor
cumulative vizuale şi asupra peisajului

Denumire Nr. de Etapă a procedurii de Amplasare şi distanță faţi
turbine autorizare de Chimogeni

Deleni 123 Definirea domeniului coaluării 14,9 km NNV

Pecineaga A 31 Definirea domeniului evaluării 17,8 km E

Evaluarea cumulativă a luat în considerare impacturile cumulative asupra
caracterului peisajului. De asemenea, a analizat ceea ce ar putea vedea eventuali
privitori care s-ar afla în trei locaţii specifice (puncte de observație) situate în zona de
studiu definită.

EP WIND PROJECT (ROM) SIX SRL "REZUMAT NON TEHNIC AuGusr 2011
CEE CHIRNOGENI, CONSTANȚA, ROMANIA XXIII
Rezumatul impacturilor cumulative asupra caracterului peisajului

Impacturile cumulative reziduale asupra caracterului peisajelor din zona de studiu
vor apărea atunci când CEE Chirnogeni va putea fi văzută într-un anumit peisaj
alături de cele două CEE incluse în evaluare, şi anume Deleni şi Pecineaga A.
Rezultatele evaluării impacturilor cumulative asupra caracterului peisajului sunt
prezentate pe scurt în cele ce urmează:

* În cazul unui peisaj compus din podişuri joase sau câmpii, caracterizat printr-o
sensibilitate scăzută, CEE Chirnogeni va genera o schimbare cumulativă de
magnitudine mică spre medie asupra acestui tip de peisaj, fapt care va avea ca
rezultat un impact cumulativ minor asupra caracterului său.

* În cazul unui peisaj compus din vegetație de stepă şi păduri, caracterizat printr-o
sensibilitate scăzută, CEE Chirnogeni nu va genera o schimbare cumulativă de
magnitudine semnificativă asupra acestui tip de peisaj, fapt care va avea ca rezultat
un impact cumulativ nesemnificativ asupra caracterului său.

* În cazul unui peisaj compus din văi şi lacuri, caracterizat printr-o sensibilitate
scăzută, se preconizează o schimbare cumulativă de magnitudine mică asupra
acestuia, fapt care va avea ca rezultat un impact cumulativ nesemnificativ asupra
caracterului său.

Rezumatul impacturilor cumulative asupra privitorilor din trei puncte de observație
selectate

Impacturile vizuale cumulative au fost evaluate pentru privitorii din următoarele
puncte:

e Punctul de observație VOS, din partea de vest a localității Chirnogeni (2,7 km până
Ia cea mai apropiată turbină a CEE Chirnogeni);

* Punctul de observație V20, localitatea Cobadin (18 km până la cea mai apropiată
turbină a CEE Chirnogeni); şi

e Punctul de observaţie V24, localitatea Negru Vodă (6,05 km până la cea mai
apropiată turbină a CEE Chirnogeni).

Pentru toate cele trei puncte de observație selectate, s-au generat ridicări fotografice,
care au fost incluse ca anexe la raportul EISM elaborat pentru CEE Chirnogeni

80 MW. Interpretarea acestor ridicări fotografice este prezentată, pe scurt, în cele ce
urmează.

În punctul de observație VO9 nu vor apărea impacturi vizuale cumulative deoarece
numai CEE Chirnogeni este vizibilă din acest punct.

EP WIND PROJECT (ROM) SIX SRL "REZUMAT NON TEHNIC AuGusr 2011
CEE CHIRNOGENI, CONSTANȚA, ROMANIA XXIV
În punctul de observație V20, CEE Chirnogeni va genera o schimbare cumulativă de
magnitudine mică din cauza sensibilităţii ridicate a acestei locații, însemnând un
impact cumulativ minor.

În punctul de observaţie V24, CEE Chirnogeni se va vedea clar în timp ce CEE Deleni
va fi greu vizibilă, fiind situată departe de privitor. CEE Pecineaga A nu se va vedea.
Din acest punct de observație, CEE Chirnogeni ar trebui să fie situată lângă CEE
Deleni propusă pentru a fi văzută ca o contribuție a acestui proiect în peisaj. Având în
vedere aceste considerente, în acest punct de observație nu vor apărea impacturi
vizuale cumulative.

EP WIND PROJECT (ROM) SIX SRL "REZUMAT NON TEHNIC AuGusr 2011
CEE CHIRNOGENI, CONSTANȚA, ROMANIA XXV
1.6.9

Mediul socio-economic

Introducere

EPGE doreşte să implementeze acest Proiect în conformitate cu toate standardele
socio-economice româneşti şi internaționale. Se va promova consultarea continuă a
părților interesate, înainte şi în timpul etapei de construire dar şi în etapa de
funcționare a Proiectului. În acest scop, s-a elaborat un Plan de Implicare a Părților
Interesate, acestea fiind implicate în Proiect încă din faza inițială de dezvoltare
(definirea domeniului evaluării).

Evaluarea socio-economică vizează efecte şi impacturi sociale, economice şi asupra
sănătății populației, care sunt preconizate să apară în comunitățile locale, ca urmare a
Proiectului propus. Aceasta se concentrează pe impacturile asupra comunelor
Chirnogeni şi Independenta, care sunt localitățile cu cea mai mare probabilitate de a
resimți impacturile generate de Proiect. De asemenea, evaluarea are în vedere şi
comunitățile situate de-a lungul traseului LEA de transmisie existentă (comunele
Independenta, Chirnogeni, Cobadin şi Basarabi), care va fi reabilitată de către ENEL
cu resurse financiare asigurate de către EPGE

Datele de referință au fost colectate din diverse fişe de date, lucrări de literatură şi prin
intermediul unui chestionar completat de către Primăriile Comunelor Independența şi
Chirnogeni , având scopul de a colecta mai multe date referitoare la mediul socio-
economic din cele două comune. De asemenea, a avut loc consultarea autorităților
locale şi a publicului iar informaţiile obținute au fost incluse în evaluare. Date
statistice au fost colectate pentru toate comunele din zona Proiectului, inclusiv pentru

cele situate de-a lungul traseului LEA de transmisie existentă.

Gestionarea impacturilor

Întrucât lucrările de construcție vor fi executate de către contractori, EPGE se va
ocupa îndeaproape de managementul acestor contractori. Pentru a se asigura
respectarea standardelor socio-economice naționale şi internaționale de către
contractorii din cadrul întregului lanț de aprovizionare, se vor aplica următoarele
măsuri:

e elaborarea şi punerea în aplicare a unei proceduri clare şi eficiente de management
al aspectelor de mediu, sănătate şi securitate în muncă (MSSM) şi sociale şi a
procedurilor operaționale; crearea unei proceduri pentru monitorizarea
impacturilor asupra MSSM şi a impacturilor sociale ale Proiectului;

* elaborarea şi aplicarea unei organigrame clare şi eficiente care să includă alocarea
sarcinilor şi fişa postului pentru fiecare angajat;

EP WIND PROJECT (ROM) SIX SRL "REZUMAT NON TEHNIC AuGusr 2011
CEE CHIRNOGENI, CONSTANȚA, ROMANIA XXVI
e elaborarea şi punerea în aplicare a unei politici de resurse umane la nivelul
societății din România şi asigurarea unei implementări corecte a acesteia de către
contractori şi subcontractori.

* elaborarea unor proceduri clare de achiziționare a terenurilor, care să se refere la
terenurile cumpărate (pe baza negocierilor directe şi a prețului pieței), drepturile
de servitute şi dreptul de utilizare a terenului;

e elaborarea şi implementarea unui Plan de Acțiuni Compensatorii care să
soluţioneze aspectele apărute în urma achiziţionării permanente sau temporare a
terenurilor, dreptului de servitute, pierderii sau reducerii productivității agricole,
daunelor aduse culturilor, etc.;

* asigurarea unei consultări permanente cu proprietarii şi utilizatorii terenurilor,
prin implementarea Planului de Implicare a Părților Interesate.

Impacturi asociate construcției CEE

CEE va avea impacturi adverse minore asupra utilizării terenurilor, întrucât doar o
suprafață care reprezintă 0,73% din suprafața totală de 16,9 ke a amplasamentului
va fi scoasă din circuitul agricol şi încadrată ca „folosință industrială”, în vederea
construirii fundațiilor turbinelor, a SEE de transformare 20/110 KV, a platformelor
permanente de susținere a macaralelor şi a drumurilor de acces. Acolo unde este
posibil, activitățile de construcție vor evita perioadele de creştere a culturilor. Cu toate
acestea, în cazul afectării culturilor în etapa de construire, se vor acorda compensații
iar terenul afectat va fi complet refăcut, în conformitate cu prevederile Planului de
Acțiuni Compensatorii. De asemenea, după finalizarea lucrărilor de construcție, se vor
putea continua lucrările agricole pe terenurile neafectate de funcționarea şi
întreținerea CEE.

Construcția CEE este planificată să înceapă în primul trimestru al anului 2012 şi va
dura 18 luni. Aceasta va conduce la apariția unor oportunități de angajare directă. Se
estimează că se vor angaja 50 de muncitori în etapa de construire, dintre care 30% (15
muncitori) din forța de muncă disponibilă la nivel local. Recrutarea din rândul
populației locale va avea un efect notabil asupra celor care vor fi angajați; cu toate
acestea, cei angajați reprezintă un procent foarte mic din populația totală.

Impacturile asupra situației locuințelor din comunitățile locale se preconizează a fi
neglijabile având în vedere ca aproximativ 15 dintre muncitorii din etapa de
construire vor fi angajați din forța de muncă disponibilă la nivel local şi vor avea deja
locuinţă în satele învecinate iar ceilalți muncitori vor fi cazați în containere dormitor
în cadrul organiză
de şantier şi condițiile de cazare vor respecta standardele naționale şi internaționale

de şantier amenajate pe amplasamentul CEE. Această organizare

aplicabile. Luând în considerare dimensiunea relativ redusă a proiectului şi numărul
muncitorilor din etapa de construire (50 dintre 35 din afara zonei locale),

EP WIND PROJECT (ROM) SIX SRL "REZUMAT NON TEHNIC AuGusr 2011

CEE CHIRNOGENI, CONSTANȚA, ROMANIA XXVII
probabilitatea de import al bolilor care ar putea afecta comunitățile gazdă este
considerată a fi foarte limitată. Cu toate acestea, compania va elabora un cod de
conduită pentru toți angajații din afara zonei locale şi se va aigura că aceştia cunosc şi
respctă conținutul acestuia.

Procurarea de bunuri şi servicii locale va aduce beneficii furnizorilor Proiectului. Nu
se poate exclude o posibilă creştere a cererii pentru anumite bunuri şi servicii, având
impacturi asociate asupra prețurilor şi disponibilității acestora la nivel local. Cu toate
acestea, dată fiind magnitudinea relativ redusă a Proiectului şi absenţa antreprizelor
din comune, este probabil ca majoritatea bunurilor şi serviciilor să nu fie procurate
din zona locală. Prin urmare, impacturile asociate furnizării de bunuri sunt
improbabile şi se preconizează a nu fi semnificative.

La momentul elaborării prezentului document, EPGE a achiziționat deja terenurile
necesare dezvoltării CEE, prin negociere directă cu proprietarii. Compania va elabora
o procedură de achiziționare a terenurilor, care să se aplice în cazul unor investiții
viitoare în terenuri.

Lucrările de construcție/reabilitare vor conduce la îmbunătățirea, pe termen lung, a
infrastructurii locale, prin reabilitarea a 13 km de drumuri de exploatare existente. În
timp ce construcția unei rețele de drumuri noi pentru a realiza accesul la turbine va
implica impacturi asupra achiziţionării terenurilor, ea va avea şi impacturi pozitive
întrucât va oferi fermierilor locali un acces mai bun la terenurile agricole.

Pe baza constatărilor cercetării arheologice de suprafață, lucrările de construcție
pentru instalarea cablurilor electrice subterane între turbinele T5 şi T13 au
potențialul de a afecta unul dintre tumulii identificați pe amplasament. Cu toate
acestea, în conformitate cu concluziile perieghezei din aprilie - mai 2009, nu se
consideră că tumulul respectiv are importanță specială din punct de vedere arheologic.
De asemenea, acesta nu este inclus în Repertoriul Arheologic din România. Se
anticipează că, în urma consultărilor cu autoritățile şi a implementării măsurilor de
diminuare corespunzătoare, nu vor exista impacturi semnificative asupra siturilor
arheologice.

Impacturi asociate funcționării CEE

Din suprafaţa totală a amplasamentului CEE (16,9 km), o suprafață de 0,124 km? va
fi scoasă definitiv din circuitul agricol şi încadrată ca având „folosință industrială”.
Prezenţa turbinelor, a fundațiilor acestora şi a noilor drumuri/cablurilor electrice
subterane ar putea restricționa accesul utilajelor agricole la terenul din imediata
vecinătate sau din jurul acestora, în scopul activităților agricole. Cu toate acestea,
EPGE va elabora un Plan de Acţiuni Compensatorii destinat persoanelor care vor
suferi pierderi de natură economică în etapele de construcție, respectiv funcționare, a
CEE. Acest Plan va include, de exemplu, compensații pentru pierderea culturilor ca

EP WIND PROJECT (ROM) SIX SRL "REZUMAT NON TEHNIC AuGusr 2011
CEE CHIRNOGENI, CONSTANȚA, ROMANIA XXVII
urmare a pagubelor provocate, vătămarea/uciderea animalelor în timpul activităților
de construcție sau mentenanţă.

Titularul Proiectului va plăti taxe anuale la bugetul local al comunei, pe întreaga
durată de viață a CEE, care este estimată la cel puțin 20 de ani.

În această perioadă, va fi nevoie de o forță de muncă redusă pentru activităţi de
mentenanţă a CEE şi asigurarea continuității. Se anticipează că aceşti muncitori vor fi
angajați din mediul local, urmând a fi pregătiți corespunzător de către Proiectant.

Funcționarea CEE nu va produce nici un impact negativ asupra calității aerului. Din
contră, centrala va evita producerea a 105.000 tone de CO» pe an, care s-ar putea
produce din surse nesustenabile, precum arderea combustibililor fosili.

Emisiile provenite din trafic, în etapa de funcționare a CEE, vor fi neglijabile şi nu vor
avea efecte adverse asupra sănătății populației întrucât impacturile asociate asupra
calității aerului sunt estimate a fi nesemnificative.

În vederea creşterii efectelor pozitive şi reducerii celor negative în etapa de funcționare
a CEE, se vor aplica următoarele măsuri:

e terenurile care nu vor fi afectate de funcționarea şi activitățile de mentenanţă a
CEE vor fi redate circuitului agricol;

e taxele către bugetele locale vor fi plătite la timp şi asigurându-se transparența
acestor operațiuni;

e fermierii locali vor avea permisiunea de a utiliza drumurile de acces către turbine;
şi

* angajații pe perioada de funcționare (tehnicienii) vor fi instruiți pentru a putea
beneficia de avantajul unui astfel de loc de muncă la nivel local.

Turbinele eoliene pot bruia semnalele electromagnetice folosite de serviciile de
telecomunicații, navigație sau echipamente radar. În acest sens, s-au contactat toate

autoritățile relevante, concluzia fiind că CEE nu va influența activitatea acestora.

Umbrirea intermitentă reprezintă un efect de licărire pe care îl pot produce umbrele
palelor aflate în rotație atunci când sunt percepute de oameni. Distanţa de la cea mai
apropiată proprietate (ferma de animale) până la limita amplasamentului CEE este de
aproximativ 1,6 km, cu mult sub distanța minimă egală cu de zece ori diametrul
rotorului (900 m), la care experții consideră că se resimte efectul de umbrire
intermitentă. De asemenea, cele mai apropiate drumuri în raport cu amplasamentul
CEE (drumul comunal Dc 16, drumurile județene D] 391 şi 392 şi drumurile
naționale DN 38 şi DN 3) nu sunt situate în zona care ar putea fi afectată de efectul
de umbrire intermitentă; prin urmare, nu vor exista impacturi în acest sens.

EP WIND PROJECT (ROM) SIX SRL "REZUMAT NON TEHNIC AuGusr 2011
CEE CHIRNOGENI, CONSTANȚA, ROMANIA XXIX
Centralele electrice eoliene care funcționează în condiții de climat rece pot suporta
fenomene de îngheț în anumite condiții meteorologice iar un defect la pala rotorului
sau acumularea de gheață pe aceasta poate avea ca rezultat „căderea” unei pale sau a
gheții de pe turbina eoliană, fapt care poate afecta siguranța publică.

Căderea gheții este considerată a reprezenta o potențială problemă în zonele unde
există posibilitatea ca în imediata apropiere a turbinelor să se afle receptori umani. Nu
sunt înregistrate drepturi de liberă trecere pe amplasament pe care oamenii să le poată
folosi iar distanța de la turbine până la cel mai apropiat drum existent este de
aproximativ 100 m. De asemenea, în perioada de iarnă nu se execută lucrări agricole
pe terenuri şi, prin urmare, impacturile asupra siguranței publice nu sunt probabile.

Încă de la designul proiectului, EPGE a luat deja o serie de măsuri menite să reducă
un potențial impact ca urmare a căderii gheții (oprirea automată a turbinelor în cazul
acumulărilor de gheaţă). De asemenea, în timpul funcționării CEE se vor desfăşura
activități periodice de mentenanţă şi orice potențiale impacturi sunt astfel neglijabile.

Impacturi asociate reabilitării LEA de transmisie existentă

Lucrările de reabilitare a LEA de transmisie existentă şi a celor trei staţii electrice de
transformare prin care se va racorda CEE Chirnogeni 80 MW la rețeaua electrică de
distribuție (incluzând construcția unei noi linii electrice subterane cu lungimea de
4,7 km) dor fi executate în vederea asigurării parametrilor tehnici necesari sistemului
pentru a primi energia generată de CEE. Aceste lucrări de reabilitare vor fi efectuate
de către proprietarului rețelei electrice de distribuţie (ENEL), însă au fost considerate
ca făcând parte din aria de influență a Proiectului.

Aria de influență asociată cuprinde localitățile de pe ruta Chirnogeni - Cobadin -
Basarabi (în prezent, oraşul Murfatlar), incluzând, mai exact, satul Siminoc, şi are o
lungime totală de 45 km.

Întrucât rețeaua electrică de distribuţie este deja în funcțiune, se estimează că
impacturile vor fi observabile cu precădere în perioada lucrărilor de reabilitare.
Întrucât se preconizează că schimbările în funcționarea rețelei electrice vor fi limitate
sau chiar inexistente, condițiile de funcționare vor fi identice celor din prezent după
finalizarea lucrărilor de reabilitare.

În timpul reabilitării LEA de transmisie existentă, se anticipează să apară interferenţe
minore cu practicile actuale de utilizare a terenurilor.

Reabilitarea LEA de transmisie existentă nu va influența situația actuală a locuințelor
Ia nivel local. Conform observațiilor făcute cu ocazia vizitei în teren din mai 2011, nu
există ocupanți ilegali sau temporari/neoficiali ai terenurilor peste care trece LEA, care
să resimtă eventuale impacturi asociate acestor lucrări.

EP WIND PROJECT (ROM) SIX SRL "REZUMAT NON TEHNIC AuGusr 2011
CEE CHIRNOGENI, CONSTANȚA, ROMANIA XXX
În conformitate cu informațiile furnizate de compania ENEL, aceasta nu
internționează sau necesită să achiziționeze noi terenuri pentru reabilitarea LEA de
transmisie existentă.

Există posibilitatea ca, în timpul lucrărilor de reabilitare, să se impună restricții de
trafic, în special în zonele unde LEA traversează drumurile locale. Această perturbare
a traficului va avea caracter temporar şi nu va avea impacturi majore. Un Plan de
Management al Traficului va fi elaborat şi implementat de către ENEL şi
subcontractorii săi. Planul va stabili rute de preferință, care evită zonele sensibile
(zone pietonale, şcoli, dispensare, etc.), măsuri de protecţie a calității aerului şi va
impune instruirea şoferilor. EPGE va monitoriza implementarea acestui plan.

În vederea creşterii efectelor pozitive şi reducerii celor negative în etapa de construire a
CEE/reabilitare a LEA de transmisie, se vor aplica următoarele măsuri:

* după finalizarea lucrărilor de construcție/reabilitare, toate utilajele şi
echipamentele de construcție vor fi îndepărtate iar suprafetele afectate vor fi redate
folosințelor anterioare;

e Proiectul va pune accent pe recrutarea de forță de muncă disponibilă la nivel local
prin stabilirea unor criterii de prioritizare, în primul rând se va căuta forță de
muncă în comunele Independența, Chirnogeni, Cobadin şi Basarabi şi, în al
doilea rând, din județul Constanţa;

* personalul contractat în etapa de construire va fi instruit cu privire la riscurile
asupra mediului, sănătății şi securității (MSSM) asociate Proiectului şi măsurile
de evitare a acestora;

e Planul de Management al Traficului, care va fi elaborat, va cuprinde măsurile
generale aplicate în vederea diminuării impactului asupra mediului generat de
traficul din perioada de construcție şi va lua în considerare posibilitatea
transportării echipamentelor şi materialelor de construcție în afara orelor de vâ

* lucrările de construcție a CEE şi a noii LES 20 KV cu lungimea de 4,7 km vor fi
supravegheate de un expert arheolog în vederea evitării sau reducerii tuturor
potențialelor impacturi asupra tumulului.

EP WIND PROJECT (ROM) SIX SRL "REZUMAT NON TEHNIC AuGusr 2011
CEE CHIRNOGENI, CONSTANȚA, ROMANIA XXXI
3ackground data:
/ topographical maps 1:100,000

ai
Ă a

IAT
„A Az

ds!

CUBE ERM

S.C. ERMSRL.

21 St. Cin Daniel
Sector

010631 Bucharest
Romania

Tel: +40 (0) 31 405 1650
Fa: -+40(0)31 405 1681

73 E75073V E 2808567237 N

pere [eee Distance to neares bine: 4.4 im E
Fioure 45.12 -Viewpoi 15 Direction ore prejeci se: ENE 0093210
es |n roaga ilage Photo her. 103/2009 ese
Imaoes have been (en wi a dt SRL camera | Noto
E mt n anda fecallengh or 35 mm 5)
Cent Figure
E EP WIND PROJECT (ROM) SIX SRL 952
Strada Albinelor, nr. 16, Constanta, Romania iz

A

CUBE ER

S.C. ERMSRL.

21 St. Cin Daniel
Sector

010631 Bucharest
Romania

Tel +40 () 31.405 1680
Fax: +40 (0) 31 405 1681

70977355 E Z087BE55 N

pme| ate: Distance to nearest turbine: 5.7 km rome
grena 23 voaperi 8 Erc e as ae odesato
mama ti ET i oi en, carena | netto
Gran Tree
Fo | oa.zooe EP WIND PROJECT (ROM) SIX SRL 95.13
Strada Albinelor, nr. 16, Constanta, Romania (size:
SE EI a

CUBE ERM

S.C.ERMSRL.

21 St. C-tin Daniel
Sector 1

010631 Bucharest
Romania

“Tel: +40 (0) 31 405 1680
Fa: +40 (0) 31405 1681

3 BEROTBT E 28 2065357 N

ame] pat: Proecrse.
Distânca to nearestturine: .05%m
Figure 915.16 Viawpoint 24 Direction o he project sit: NN 0093210
[rapi | n: |omzona | Viewirom Negru Vodatoun Photo lahan: 1703/2009 ese
!mages have been taken wi a digi! SRL camera . | Not.to
rauri | a |oazooa win an and a fel length or 35 mm cale
Client: Figure”
|rmana.| ro | oazooe EP WIND PROJECT (ROM) SIX SRL 85.16
Strada Albinelor, nr. 16, Constanta, Romania za
em: | o | oazoce A3

Ciocarlia B,

mila me n-lea
7 Ai

Că

Li

mosnenii

1

geni/ Chirnogeni Turbine

/ Radius of 20 km

/ Radius of 30 km

nu a fost demarata

nit/

„not in the planning system/

inire a domeniului evaluarii/
stage

anorama/
anorama

/ Not visible

